Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are in the application. 

Response to the arguments:-
Claim Rejections - 35 USC § 103
Claims 1-15 were rejected under 35 USC 103 over Carubia et al WO 2006/047703 and Cornille et al US publication No 2002/0082431. 
Applicants argue, and say that the reply  to the written Opinion  for PCT/EP2019/075981 submitted on 12 May 2020, resulted  in a positive IPR report. 
The examiner will not comment on the international report. 
Applicants argue that their claim recites removal of SOLV1. The removal of only part of SOLV1 requires less energy and is faster. They argue that specific amount of SOLV1 is exchanged for SOLV2. 
Applicants claims SOLV1 is selected from THF, dioxin, ethyl acetate and so on. 

SOLV2 is added before, during or after the removal of SOLV1.

SOLV2 are selected from acetate, formate, propionate, propyl butyrate propionate, butyrate or mixtures therefore as some of the SOLV2. 


Even if one acetate is mentioned in Cornville, it is the same acetate. 
If one were to see example 1 page 11 of WO 2006047703 uses phosgene and THF as a solvent. The solvent was removed. A second solvent including a butyl acetate, many esters are included. The solvents are very similar. So the prior are also uses a second solvent after drying the first one. 
Example 2 has a yield of 89.2 %. Example 3 is 87%. It uses ethyl acetate as one solvent and 2nd solvent is hexane. 
 In both the reference 2 different solvents are used. The yields is nearly the same.
Applicants argue that e.g. 2 of Carubia was exchanged and butyl acetate was used instead but the yield was 34%. 
These arguments are not convincing. Applicant’s claims include ethyl acetate as solvent 1. 
And solvent 2 includes many other solvents esters, not just butyl acetate, so the argument that the 
The comparative e.g. 2 gives 34% is not convincing.  This is not commensurate with the scope of the claimed invention. 

The argument that the example 4, is 87% and not 89.2% using ethyl acetate as a second solvent is also not clear. Claims have so many different solvents. Besides this 2 % difference is not convincing as it is within the margin of error. 
 The arguments do not commensurate with the scope of the claims. Very similar solvent in the same class are used. The arguments and data provided is not convincing. 

The rejection is maintained. 
Conclusion
Claims 1-15 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


August 16, 2021.